t c memo united_states tax_court tampa bay devil rays ltd naimoli baseball enterprises inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date denton n thomas and susan v sample for petitioner robert w dillard for respondent memorandum findings_of_fact and opinion swift judge respondent determined adjustments to the federal partnership tax returns of the tampa bay devil rays ltd the partnership for and as follows income year adjustments dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the primary issue for decision is whether deposits the partnership received in and on advance season tickets and on private suite reservations for major league baseball games expected to be played in are to be included in the income of the partnership when received in and or in the year to which the advance season tickets and the private suite reservations related and the first year in which the partnership’s major league baseball team the devil rays played major league baseball findings_of_fact some of the facts have been stipulated and are so found the partnership was formed as a limited_partnership on date under the laws of the state of florida at the time the petition was filed the partnership’s principal_place_of_business was located in st petersburg florida the partnership was formed to acquire own manage and operate a major league baseball team in st petersburg florida petitioner naimoli baseball enterprises inc is a florida corporation and functions as the tax_matters_partner of the partnership on date in return for commitments by the partnership to pay a dollar_figure million franchise fee and to meet other specified conditions members of the american and national leagues of major league baseball hereinafter generally referred to simply as major league baseball adopted a resolution under which the partnership was conditionally awarded one of major league baseball’s expansion franchises the resolution established a procedure for the eventual approval of the partnership and the devil rays to participate in major league baseball on date the partnership and major league baseball entered into an agreement under which the partnership would become a full participating member of major league baseball upon the satisfaction no later than date of the conditions specified in the above resolution and agreement under the resolution and agreement the major requirements and conditions that the partnership had to satisfy prior to receiving final approval for participation in major league baseball are described below - - obtain the funding and lines of credit sufficient to pay the dollar_figure million franchise fee and to provide the working_capital funds necessary for operation of a major league baseball team make full payment of the dollar_figure million franchise fee according to the following schedule due_date amount date dollar_figure million date million date million date million obtain the funding for and complete renovation of the thunderdome the existing domed stadium in st petersburg florida obtain approval from the commissioner of major league baseball of the completed renovations to the stadium and obtain a use lease on the stadium effective date obtain from the pre-existing minor league baseball teams located in the geographic region of st petersburg florida the territorial or license rights to operate in the region a professional baseball team and establish a minor league baseball system as indicated the resolution and agreement did not constitute either the partnership or the devil rays a final member of and participant in major league baseball fthe partnership and the devil rays were not yet permitted to sign players to major league contracts nor to field a major league baseball team rather the resolution and agreement authorized the partnership to proceed to establish an expansion franchise that would subject_to the fulfillment of the various conditions no later than date be subject_to final approval by the members of major league baseball if approved the partnership would then be permitted to sign major league baseball players and to field a major league baseball team for participation in major league baseball beginning with the major league baseball season on date the partnership executed with the city of st petersburg florida an agreement for the renovation management operation and use of the thunderdome for major league baseball beginning with the season renovations to the stadium began in from date through early date representatives of the partnership were entitled to attend the periodic meetings of the members of major league baseball the partnership however had no vote at the member meetings was not yet permitted to field a major league baseball team and generally was not yet authorized to participate or share in major league baseball’s central fund ie the revenue and liabilities associated with the play each season of major league baseball beginning in the partnership did receive limited funds from major league baseball in connection with third-party dates for events reflected in our findings_of_fact conform to the dates reflected in the parties’ stipulation of facts and other trial evidence some of those dates differ by a day or two from dates for the same events reflected in the mass media see eg http www tampabay devilrays mlb com - - licenses of major league baseball names logos and emblems apparently because the partnership in began selling merchandise reflecting the devil rays’ logo from date until date the partnership worked diligently to satisfy the above requirements and conditions working with third parties whose cooperation and approval was necessary the partnership obtained the financing and on the scheduled installment dates the partnership paid major league baseball the dollar_figure million franchise fee beginning in and continuing through and through various affiliation agreements with among others suncoast baseball inc orlando rays inc a subsidiary of petitioner and the durham bulls baseball club inc the partnership established minor league baseball teams based in florida north carolina and elsewhere by fall the partnership had satisfied all of the conditions of the date resolution and agreement with major league baseball accordingly on date final agreements were entered into between the partnership and major league baseball thereunder a major league baseball membership certificate was transferred to the partnership entitling the partnership to field a major league baseball team and to play in the american league at the beginning of the season - also on date and with respect to the major league baseball season the partnership and the devil rays for the first time received the right to participate in and assumed the liabilities associated with major league baseball’s central fund further beginning with the season the partnership became subject_to other agreements relating to its participation and to the devil rays’ play in major league baseball for example beginning with the season the partnership and the devil rays became subject_to the major league baseball rules the union agreement between major league baseball and the major league baseball players association the agreements between major league baseball and network television and other media the agreement between major league baseball and the major league baseball umpires association and the major league baseball players benefit plan on date the partnership participated in an expansion draft of players already under contract with other major league baseball teams that was held for the benefit of the devil rays and the arizona diamondbacks the other expansion team in the expansion draft the partnership drafted major league baseball players for the devil rays approximately one half or dollar_figure of the dollar_figure million franchise fee was allocated by the partnership to the contracts of the major league - - baseball players that the partnership drafted and signed in late and early for the devil rays’ major league baseball season during and the partnership received funds from customers as deposits on advance season tickets representing percent of the total stated season ticket price as deposits on reservations for private suites and one sponsor fee in anticipation of major league baseball games to be played by the devil rays in st petersburg florida during the major league baseball season on the application form for the advance season tickets it was indicated that the customers’ deposits were nonrefundable however in spite of the reference to nonrefundability on the application forms for advance season tickets if the partnership did not fulfill the conditions specified in the date major league baseball resolution and agreement if the partnership and the devil rays were not eventually and finally approved to participate in major league baseball and if the devil rays failed to play major league baseball games in the partnership would have been required to refund the deposits received from customers in and --- - on advance season tickets and on private suite reservations relating to the major league baseball season ’ with regard to the private suite reservations if the partnership was admitted to membership in major league baseball and if the devil rays did play major league baseball during the season but if five or fewer of the devil rays’ games were canceled due for example to weather the partnership would be required to provide the holders of private suite reservations with tickets to makeup games if six or more of the devil rays’ games were canceled during the season the partnership would be required to provide holders of private suite reservations with appropriate credits toward the purchase of private suite reservations for the following season during the partnership adopted and followed a policy of allowing refunds to customers upon their regquest of deposits made for advance season tickets and for private suite reservations relating to expected games of the devil rays to be played in the major league baseball season during the conditional nature of the partnership’s right to retain the deposits for advance season tickets and private suite reservations was implicitly acknowledged by respondent in his proposed findings_of_fact by stating conversely as follows the partnership was assured that so long as it fulfilled its contractual obligation to play baseball games in the partnership could keep the payments -- - the partnership made refunds to customers relating to the major league baseball season in the total amount of dollar_figure from deposits received on advance season tickets and dollar_figure from deposits received on private suite reservations in the partnership received a dollar_figure sponsor fee that was used to convert a large truck into a mobile exhibit to promote the devil rays the exhibit was completed in and it was promoted as the devil rays’ express funds that the partnership received during and relating to advance season tickets to private suite reservations and to the sponsor fee were used by the partnership during and for general operating purposes set forth below are the total funds the partnership received in and in as deposits on advance season tickets and on private suite reservations and as a sponsor fee relating to the partnership’s and to the devil rays’ anticipated participation in the major league baseball season deposits on sponsor year advance season tickets private suites fee dollar_figure s big_number -- big_number big_number dollar_figure an additional dollar_figure also received in as a sponsor fee is not in issue on date the devil rays played its first major league baseball game against the detroit tigers and lost the game to the devil rays apparently played all its scheduled major league baseball games for on their scheduled dates in the partnership began incurring significant additional expenses that it had not incurred in prior years relating to its first season in major league baseball substantially_all the additional expenses relating directly to the major league baseball games the devil rays played in were incurred in eg player salaries stadium rental and game-day operations for financial and tax purposes the partnership maintains its books_and_records on the accrual_method of accounting on its financial books_and_records for and taking into account yearend adjusting entries the partnership treated the deposits it received in and in on advance season tickets and on private suite reservations as deferred revenue e as liabilities not as income on its federal partnership tax returns for and the partnership treated expenses relating to its minor league baseball activities and to general operating and overhead costs as current business_expense deductions ’ the partnership did deduct on its and partnership tax returns the current_year annual interest_expense relating to the loan obtained to pay the dollar_figure million franchise fee -- on its federal partnership tax returns for and the partnership did not deduct as accrued expenses any of the anticipated expenses relating directly to the major league baseball games to be played by the devil rays in eg major league baseball player salaries stadium rental and game- day operations further on its and federal partnership tax returns the partnership did not accrue business_expense deductions of dollar_figure and dollar_figure incurred in and respectively relating to the marketing and sale in and of advance season tickets and private suite reservations rather those expenses were deferred and deducted on the partnership’s federal partnership tax_return for the year in which the games were played on its federal partnership tax returns for and the partnership did not include in income the deposits the partnership received during and on the advance season tickets and on the private suite reservations relating to the anticipated major league baseball season rather the deposits received in and on the advance season tickets and on the private suite reservations were reported by the partnership as income on the partnership’s federal partnership tax_return for the year in which the devil rays played the - games to which the advance season tickets and the suite reservations related the dollar_figure sponsor fee received in was reported as income on the partnership’s federal partnership tax_return the funds the partnership received in from major league baseball in connection with third-party licenses of major league baseball names logos and emblems were reported as income on the partnership’s federal partnership tax_return for no portion of the dollar_figure million franchise fee fully paid_by the partnership prior to was deducted or amortized by the partnership for federal partnership tax purposes until the year in which the devil rays began playing major league baseball games in and the partnership capitalized the dollar_figure million franchise fee the dollar_figure portion of the franchise fee that the partnership allocated to player contracts the partnership amortized and deducted over the lives of the player contracts beginning in the year in which the devil rays played its first game for the partnership deducted dollar_figure as amortization on the dollar_figure allocated to the player contracts on audit respondent treated the deposits the partnership received in and in on advance season tickets and on private suite reservations as income to the partnership for and respondent treated the dollar_figure sponsor fee received in as income to the partnership for opinion sec_451 provides the general_rule that items of income are to be included in taxpayers’ income in the year of receipt unless the items of income are properly includable in a different year under the taxpayers’ method_of_accounting sec_446 provides generally that taxpayers are to compute taxable_income using the method_of_accounting that they use in computing income for book purposes unless such method does not clearly reflect income under sec_446 the accrual_method is a permissible method_of_accounting sec_446 specifically under the accrual_method of accounting where funds are received by taxpayers as deposits on services to be rendered in the future the funds generally are to be included in the taxpayers’ income in the year of receipt as opposed to being deferred until the year in which taxpayers perform the related_services see 372_us_128 aaa v united_states 367_us_687 auto club of mich v commissioner 353_us_180 in both auto club of mich v commissioner supra auto club and aaa v united_states supra accrual basis taxpayers included prepaid membership dues they received in income ratably - - over the 12-month_period covered by the membership agreements which at times extended beyond the year in which the dues were received the supreme court held in both auto club and aaa that the taxpayers’ deferral of the prepaid membership dues did not clearly reflect the taxpayers’ income and that the dues should be included in the taxpayers’ income in the year of receipt aaa v united_states supra pincite auto club of mich v commissioner supra pincite the supreme court noted the artificial nature of accruing advance dues in income on a month ratable basis and over two periods where performance of the services to be rendered by the taxpayers was indefinite and uncertain 1ie where no fixed dates for performance of the services were specified and where the specific services for which the funds were received were to be performed by the taxpayers only upon customer demand aaa v united_states supra pincite- auto club of mich v commissioner supra pincite in schlude v commissioner supra a taxpayer received funds as advance_payments on dance lessons to be given at unspecified times in the future to be determined by the students in requiring the taxpayer to include the funds in income in the year of receipt the supreme court relied upon its prior decisions in auto club and aaa focusing on the uncertainty as to when the dance lessons were to be given schlude v commissioner supra pincite -- - 400_f2d_981 7th cir acq 1968_2_cb_1 revg and remanding 48_tc_411 involved facts very similar to those involved herein therein the court_of_appeals for the seventh circuit concluded that funds received by the chicago white sox inc white sox on advance ticket sales relating to major league baseball games to be played in a following year may appropriately be deferred and included in the white sox’s income in the year when the games were to be played if that deferral would clearly reflect the white sox’s income id pincite the court_of_appeals for the seventh circuit remanded the case to us for analysis of whether the white sox’s deferral of reporting the funds as income until the year in which the games were played would clearly reflect income id pincite on remand in artnell co v commissioner tcmemo_1970_ we concluded that the white sox’s method_of_accounting for the funds clearly reflected income because deferral of the funds until the year in which the games were played more clearly than respondent’s method matched the income with the white sox’s major expenses that were incurred in the year when the games were played in subsequent opinions we have stated that artnell co will be limited to its facts see 108_tc_448 affd in part revd in part and remanded on another issue 184_f3d_786 8th cir 72_tc_623 affd without published opinion 622_f2d_579 3d cir see also 78_tc_869 64_tc_238 we agree with petitioner that the facts before us in the instant case fall within the narrow fact pattern of artnell co if played the devil rays’ games would be played in according to a fixed and definite schedule had any games been postponed the devil rays would have played makeup games on fixed dates in to which makeup games the season tickets and the suite reservations would have been applicable the partnership’s major expenses of operating the devil rays and playing major league baseball were incurred in tf the partnership and the devil rays had never received final approval to participate in major league baseball for the season the partnership never would have incurred the major expenses of operating a major league baseball team the partnership would have been required to refund the deposits on advance season tickets and on private suite reservations the deposits and refunds would have been a wash on the facts before us involving deposits received for major league baseball games to be played by the devil rays in -- - with no major league baseball games played by the devil rays until and the related expenses_incurred by the partnership in the application of artnell co is appropriate the partnership’s deferral of reporting the deposits in income until the first year in which the devil rays played major league baseball games more clearly matches the partnership’s related expenses that were incurred and deducted in the partnership may defer until reporting as income the deposits received in and on the advance season tickets and on the private suite reservations 493_us_203 on which respondent relies concerns whether deposits received by a utility company constituted taxable advance_payments of income or nontaxable security deposits it does not require a different result in this case therein the supreme court held that because a taxpayer was required to return deposits to customers upon termination of service or upon verification of the customers’ creditworthiness the security deposits did not constitute taxable_income id pincite as presented to us by the parties the question herein is not whether the deposits the partnership received in and the dollar_figure million franchise fee was incurred before but as indicated it was capitalized and no amortization of the portion allocable to player salaries was begun until respondent does not contest this treatment - - constitute income to petitioner but rather when the deposits should be included in the partnership’s income under the clear_reflection_of_income standard of sec_446 respondent notes the partnership’s deduction in and of expenses relating to its minor league baseball operation to general operations and to interest on the financing obtained to pay the dollar_figure million franchise fee we agree with petitioner that the partnership’s deduction in years prior to of minor league baseball expenses of general startup operating_expenses and of current_year interest_expense is not inconsistent with the deferral until of deposits relating specifically to the devil rays’ major league baseball season with regard to the dollar_figure sponsor fee that the partnership received in the evidence is incomplete and does not adequately establish any basis for deferring the sponsor fee to we sustain respondent’s determination that the sponsor fee should be included in petitioner’s income when received in decision will be entered under rule
